IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00119-CR

DANNY DEMON AUSTIN,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                              From the County Court
                               Navarro County, Texas
                             Trial Court No. C34404-CR


                                     ORDER


      On March 28, 2013, appellant, Danny Demon Austin, filed a pro se notice of

appeal in this matter, wherein he requested that the trial court appoint him counsel to

handle this appeal. On April 5, 2013, the trial court appointed appellate counsel to

handle appellant’s appeal.

      Our records reflect that the Reporter’s Record and the Clerk’s Record were filed

on April 23, 2013 and May 6, 2013, respectively. Pursuant to Texas Rule of Appellate
Procedure 38.6(a), appellant’s brief was due thirty days from May 6, 2013. See TEX. R.

APP. P. 38.6(a). To date, we have not received a brief in this matter.

          On June 21, 2013, this Court informed appellant’s counsel that appellant’s brief

was late. Counsel responded on July 12, 2013, by filing a motion for extension of time to

file a brief in this matter.1 This motion, however, did not contain a certificate of service

or any indication that the motion had been served on the State.                        See id. at R. 9.5.

Accordingly, on July 31, 2013, this Court informed counsel that he needed to serve a

copy of his motion on the State and provide this Court with proof of service within

fourteen days of July 31, 2013. We have not received a response to our July 31, 2013

letter.

          Thereafter, on August 29, 2013, we abated and remanded this cause to the trial

court with instructions to hold a hearing to determine: (1) why appellant did not serve

his motion on the State; (2) why appellant did not timely respond to this Court’s notices;

(3) whether appellant still desired to proceed with the appeal; and (4) whether appellant

has been receiving effective assistance of counsel.

          The trial court conducted a hearing on September 16, 2013. Appellant’s counsel

attended the hearing and notified the trial court that he has had some medical issues for

which he has sought treatment.              At the conclusion of the hearing, the trial court

determined that appellant’s counsel has provided effective assistance of counsel but




          In his motion, appellant requested “an extension of not later than July 19, 2013” to file an Anders
          1

brief; however, as stated above, we have not received a brief in this matter.

Austin v. State                                                                                       Page 2
ordered him to file a proper motion for extension of time with this Court by September

17, 2013, and his completed appellate brief by September 23, 2013.

        About two weeks after the trial court’s September 17, 2013 deadline, on October

1, 2013, this Court received a motion for extension of time filed by appellant’s counsel

that does not specify the amount of time needed to file appellant’s brief. And perhaps

more importantly, appellant’s counsel once again failed to include a certificate of

service or provide the number of copies required by the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.3, 9.5.

        Accordingly, we remand this cause to the trial court with instructions to hold

another hearing to determine whether appellant is receiving effective assistance of

counsel. The trial court shall conduct the hearing within twenty-one (21) days after the

date of this order. The trial court clerk and court reporter shall file supplemental

records within thirty-five (35) days after the date of this order.




                                                  PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed October 17, 2013
Do not publish




Austin v. State                                                                   Page 3